DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	Amendment after Non-final office action filed on 2/4/2021 is acknowledged.  
3.	Claims 1-20 are pending in this application.
4.	Claims 4-12 remain withdrawn from consideration as being drawn to non-elected species.  
5.	Applicant’s elected without traverse a compound consisting of the amino acid sequence EMRNAYWEIALLPNLTNQQKRAFIRKLYDDPSQSSELLSEAKKLNDSQ VDSSLAEAKEAANAELDSYGVSDFYKRLIDKAKTVEGVEALKDAILAALP (SEQ ID NO: 719 fused to the N-terminus of SEQ ID NO: 528 via the linker VDSS) as species of compound; an enteric-coated capsule as species of form of the pharmaceutic composition; and at least twice monthly as species of dosage regime in the reply filed on 10/8/2019.  
Restriction requirement was deemed proper and made FINAL in the previous office action.  The instant claims 1-20 are drawn to a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) is an amino acid sequence which binds to albumin and comprises a naturally occurring albumin binding protein selected from M1/Emm1, M3/Emm3, M12/Emm12, EmmL55/Emm55, Emm49/EmmL49, H, G, MAG, ZAG, PPL and PAB or an albumin binding domain, consisting of the amino acid sequence EMRNAYWEIALLPNLTNQQKRAFIRKLYDDPSQSSELLSEAKKLNDSQ VDSSLAEAKEAANAELDSYGVSDFYKRLIDKAKTVEGVEALKDAILAALP as the elected species of compound appears to be free of prior art.  However, prior art was found for an enteric-coated capsule as the elected species of form of the pharmaceutic composition; and at least twice monthly as the elected species of dosage regime.  A search was extended to the genus in claim 1; and prior art was found.  Claims 4-12 remain withdrawn from consideration as being drawn to non-elected species.  Claims 1-3 and 13-20 are examined on the merits in this office action. 

Withdrawn Objections 
6.	Objection to sequence non-compliance is hereby withdrawn in view of Applicant's filing of a sequencing listing in both computer-readable and paper formats.
7.	Objection to claims 1, 18 and 19 is hereby withdrawn in view of Applicant's amendment to the claim.

Maintained/Revised Objections
8.	The title remains objected to for the following minor informality: The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Response to Applicant's Arguments
9.	In the instant case, the amended title remains to be not descriptive.  Therefore, the objection is deemed proper and is hereby maintained.  

10.	(Revised due to Applicant's amendment to the specification) The specification remains objected to for the following minor informality: The specification recites "GSSLQ (SEQ ID NO:"726)" on page 23, line 38 of instant specification.  Applicant is suggested to amend this recitation as "GSSLQ (SEQ ID NO:726)".
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Response to Applicant's Arguments
11.	Applicant's amendment to the specification introduces additional minor issues into the specification.  Therefore, the objection to the specification is hereby maintained.

(Revised due to Applicant's amendment to the claim) Claim 13 remains objected to for the following minor informality: Applicant is suggested to amend claim 13 as “…and wherein said derivative comprises: i) the amino acid sequence LAX3AKX6X7ANX10ELDX14YGVSDFYKRLIX26KAKTVEGVEALKX39X40 ILX43X44LP (SEQ ID NO:724), wherein…or ii) the amino acid sequence which has at least 95 % identity to SEQ ID NO:724”.
	Please note: Applicant is suggested to remove all the spaces in the amino acid sequence of SEQ ID NO: 724.
13.	(Revised due to Applicant's amendment to the claim) Claims 14-16 remain objected to for the following minor informality: Applicant is suggested to amend the recited "…comprises an amino acid sequence selected from the group consisting of…” in these claims to "…comprises the amino acid sequence selected from the group consisting of…”.  

Response to Applicant's Arguments
14.	Additional minor issues are noticed in instant claims 13-16.  Therefore, claims 13-16 remain objected.  

Maintained Rejections
Claim Rejections - 35 USC § 103
15.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the 

16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	Claims 1-3, 13 and 17-20 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abrahmsén et al (WO 2010/054699 A2, filed with IDS) in view of Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclosed in the previous office action).
The instant claims 1-3, 13 and 17-20 are drawn to a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) is an amino acid sequence which binds to albumin and comprises a naturally occurring, albumin binding protein selected from M1/Emm1, M3/Emm3, M12/Emm12, EmmL55/Emm55, 
Abrahmsén et al, throughout the patent, teach a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide capable of selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) is an amino acid sequence which binds to albumin and comprises a naturally occurring albumin binding protein selected from M1/Emm1, M3/Emm3, M12/Emm12, EmmL55/Emm55, Emm49/EmmL49, H, G, MAG, ZAG, PPL and PAB, or an albumin binding domain, fragment or derivative thereof; and uses of a pharmaceutical composition comprising such compound for the treatment of a mammal in vivo, for example, Abstract; page 1, lines 3-6; page 2, line 21 to page 3, line 13; page 4, lines 2-15; page 18, line 9 to page 19, line 27; page 25, lines 19-31; and pages 27-29, Example 1.  It meets the limitations of the mammal subject and the compound recited in instant claim 1.  Abrahmsén et al further teach that prior to administration, the compound is formulated in a pharmaceutical composition for oral administration to a mammalian subject, for example, page 22, lines 19-31; and page 25, lines 4-18.  It meets the limitation of oral administration recited in instant claim 1; and the limitation of instant claim 2.  Abrahmsén et al also teach the therapeutic moiety (I) is a variant of Staphylococcus aureus, including peptide of SEQ ID NOs: 492-495, for example, page 18, lines 9-25; page 19, lines 5-20; Figures 1-3; and pages 27-29, Example 1.  Peptide of SEQ ID NO: 495 in Abrahmsén et al is identical to peptide of instant SEQ ID NO: 719; peptide of SEQ ID NO: 493 in Abrahmsén et al comprise the amino acid sequence of instant SEQ ID NO: 720; and peptide of SEQ ID NO: 494 in Abrahmsén et al is identical to peptide of instant SEQ ID NO: 721.  It meets the limitation of instant claim 3.  Furthermore, Abrahmsén et al teach the moiety (II) comprises the amino acid sequence: LAEAKXaXbAXeXd ELXeKY-[ABM]-LAALP, for example, page 16, lines 5-28; and page 12, lines 6-22.  This moiety (II) in Abrahmsén et al is a genus that overlaps with the genus of moiety (II) comprising an amino acid sequence having at least 95% identity to instant SEQ ID NO: 724 recited in instant claim 13; and comprises species that meets the limitation of part ii) recited in instant claim 13.  In addition, Abrahmsén et al teach the compound is prepared by either covalently coupling therapeutic moiety (I) and moiety (II) or recombinantly expressing a fusion polypeptide comprising therapeutic moiety (I) and moiety (II) , for example, page 4, lines 27-32; page 19, lines 24-27; and pages 27-29, Example 1.  It meets the limitations of instant claims 18 and 19.  And Abrahmsén et al teach compound comprising a therapeutic moiety (I) and moiety (II) exhibits an extended half-life in a mammal, in comparison to the therapeutic moiety (I) alone, for example, page 5, lines 18-23.  
The difference between the reference and instant claims 1-3, 13 and 17-20 is that the reference does not explicitly teach an enteric-coated capsule as the elected species of form of the pharmaceutic composition; at least twice monthly as the elected 
However, Peppas et al teach oral administration is preferred because it increases patient compliance and comfort over injection, mimics physiological delivery of proteins, provides a simple administration, reduces the costs and potentially improves efficacy, for example, page 1, the 1st paragraph in Section “Introduction”.  Peppas et al further teach enteric-coated capsule for oral delivery of therapeutic proteins; and the enteric coating shields the therapeutic protein from the upper portions of the digestive tract, for example, page 1, the 3rd and 4th paragraphs in Section “Introduction”.  It reads on an enteric-coated capsule as the elected species of form of the pharmaceutic composition.
Furthermore, Flanagan et al, throughout the literature, teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects, for example, page 3, Box 1.  Flanagan et al further teach drug accumulation in plasma with multiple dosage, for example, pages 8-9, Section “Drug accumulation” and Figure 5.
In addition, one of ordinary skilled in the art would have been motivated to optimize the administration/dosage scheme and the dosage of the compound including administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence; and administering said at least two doses according to a dosage regime of at least twice monthly, since it is well known in the medical art that the administration/dosage scheme and dosage depend on many factors including time, patient condition and many others.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Abrahmsén et al, Peppas et al and Flanagan et al to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide comprising an amino acid sequence selected from instant SEQ ID NOs: 719-721; and a moiety (II) comprising an amino acid sequence that is at least 95% identical to the amino acid sequence of instant SEQ ID NO: 724 or an albumin binding protein selected from M1/Emm1, M3/Emm3, M12/Emm12, EmmL55/Emm55, Emm49/EmmL49, H, G, MAG, ZAG, PPL and PAB; said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, and administering said at least two doses according to a dosage regime of at least twice monthly; and wherein the pharmaceutical composition comprising such compound is an enteric-coated capsule.  It reads on at least twice monthly as the elected species of dosage regime.  One of ordinary skilled in the art would have been motivated to combine the teachings of Abrahmsén et al, Peppas et al and Flanagan et al to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Abrahmsén et al, Peppas et al and Flanagan et al to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide comprising an amino acid sequence selected from instant SEQ ID NOs: 719-721; and a moiety (II) comprising an amino acid sequence that is at least 95% identical to the amino acid sequence of instant SEQ ID NO: 724 or an albumin binding protein selected from M1/Emm1, M3/Emm3, M12/Emm12, EmmL55/Emm55, Emm49/EmmL49, H, G, MAG, ZAG, PPL and PAB; said method comprising administering orally at least two repeated doses of said 

Response to Applicant's Arguments
18.	Applicant argues that “The prior art does not disclose actual, successful oral administration of compounds comprising an albumin-binding moiety. Furthermore, and importantly, the prior art does not suggest that it is the albumin-binding capacity of the compounds, i.e. the presence of moiety (II), that enables or improves oral bioavailability (i.e. makes the compound stay in the circulation in its active form following oral administration). This insight lies at the core of the claimed invention.”; "Abrahmsén is completely silent with regard to oral administration of this capture molecule per se, and therefore does not teach the invention of present claim 1. The only mention in Abrahmsén of "oral" treatment is on page 22 line 30 and on page 25 line 17. Here, however, the discussion is about the formulation of such a capture molecule, and it is understood that it is the formulation excipients that may enable the desired route of administration. In contrast, the present invention is based on the unexpected finding that it is the albumin binding capacity of moiety (II) itself that confers oral bioavailability on the compound, and it is this finding that underlies the claimed invention. Abrahmsén, tellingly, does not discuss any effect that the albumin binding capacity of part ii) may have on the possible routes of administration of the capture molecule."; "In other words, per se. The mention in Abrahmsén that the compound may be prepared in "an oral formulation" only means that additional excipients would be necessary to enable oral administration. In contrast, the present invention relies on an effect of the albumin binding moiety itself. The presently claimed "Method of treatment... comprising oral administration to said mammalian subject of a compound..." is different from that in Abrahmsén, because the method comprises oral administration of the compound as such. Example 2 of the present application describes an experiment in which compounds having an albumin-binding capacity are compared to a compound without said capacity. Here, the albumin binding compounds are shown to have a comparable oral availability, despite being almost twice the size. Notably, the tested compounds were administered without prior formulation for oral use (i.e. without additional excipients) and were given in acetate or phosphate buffers (page 28 lines 26-34)."; and "The effect of the difference between Abrahmsén and the invention as claimed is that the invention makes possible the oral administration of biopharmaceuticals through fusion or coupling thereof to an albumin binding moiety. The objective technical problem may be generally phrased as how to find a new way to carry out oral administration, or increase the oral bioavailability, of a given moiety which confers a desired therapeutic activity (e.g. a biopharmaceutical). The skilled person 
19.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, in that the cited Abrahmsén et al reference does not actually perform the method recited in instant claims, and it does not make any connection between albumin binding and oral bioavailability, the Examiner understands that Abrahmsén et al do not have a specific example of orally administering the instant claimed compound to a subject in need thereof.  However, in the instant case, as stated in Section 17 above, Abrahmsén et al explicitly teach that prior to administration, the compound is formulated in a pharmaceutical composition for oral administration to a mammalian subject.  With regards to instant claimed method, first, the method recited in instant claims does not exclude additional excipients/carriers for formulating the compound to be administered.  Second, instant claim 2 explicitly recites the compound is formulated into a pharmaceutical composition for oral administration, which is identical to the oral 
With regards to Applicant's arguments about the connection between albumin binding and oral bioavailability disclosed in instant specification, first, the Examiner understands that Abrahmsén et al do not explicitly disclose such connection and/or have actual data to show such connection.  However, the Examiner would like to point out that Abrahmsén et al explicitly teach "HSA is widely distributed throughout the body, in particular in the intestinal and blood compartments"; and it is well known in the art that fusion or association with HSA results in increased in vivo half life of proteins (see page 1, line 22 to page 2, line 19).  Furthermore, extending in vivo half life of the therapeutic moiety (I) by fusing to a naturally occurring albumin binding protein selected from M1/Emm1, M3/Emm3, M12/Emm12, EmmL55/Emm55, Emm49/EmmL49, H, G, MAG, ZAG, PPL and PAB, or an albumin binding domain, fragment or derivative thereof is extensively discussed in Abrahmsén et al.  In addition, as stated above, Abrahmsén et al also teach that prior to administration, the compound is formulated in a pharmaceutical composition for oral administration to a mammalian subject.  Therefore, in view of the teachings of Abrahmsén et al as a whole, one of skill in the art would reasonably expect and understand that there is a connection between albumin binding and oral bioavailability of the compound in Abrahmsén et al.  Second, the Examiner Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art”.  
Taken all these together, the rejection is deemed proper and is hereby maintained.

20.	Claims 1, 2 and 13-20 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ekblad et al (WO 2012/004384 A2, filed with IDS) in view of Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclosed in the previous office action).
The instant claims 1, 2 and 13-20 are drawn to a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) is an amino acid sequence which binds to albumin and comprises a naturally occurring, albumin binding protein selected from M1/Emm1, M3/Emm3, M12/Emm12, EmmL55/Emm55, Emm49/EmmL49, H, G, MAG, ZAG, PPL and PAB or an albumin binding domain, fragment or derivative of any one thereof, with the proviso that said therapeutic moiety (I) is not selected from an exendin sequence, an exendin analog sequence, an exendin active fragment sequence or an exendin analog active fragment, said method comprising administering orally at least two repeated doses of said compound, each at 
Ekblad et al, throughout the patent, teach a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide capable of selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) is an albumin binding domain; and uses of a pharmaceutical composition comprising such compound for the treatment of a mammal in vivo, for example, Abstract; page 1, lines 3-7; page 2, line 20 to page 3, line 10; page 3, line 28 to page 4, line 14; page 4, lines 31-34; page 12, line 28 to page 14, line 18; page 23, lines 31-37; and page 45, Example 8.  It meets the limitations of the mammal subject and the compound recited in instant claim 1.  The albumin binding polypeptide PP013 in Example 8 in Ekblad et al is identical to the peptide of instant SEQ ID NO: 528.  It meets the limitations of instant claims 13-16.  Ekblad et al further teach the therapeutic moiety (I) and moiety (II) in the compound is covalently coupled as a fusion polypeptide, for example, page 45, Example 8.  It meets the limitations of instant claims 18 and 19.  Ekblad et al also teach compound comprising a therapeutic moiety (I) and moiety (II) exhibits an extended half-life in a mammal, in comparison to the therapeutic moiety (I) alone, for example, page 21, lines 24-28.  
The difference between the reference and instant claims 1, 2 and 13-20 is that the reference does not explicitly teach an enteric-coated capsule as the elected species of form of the pharmaceutic composition; at least twice monthly as the elected species of dosage regime; oral administration and the dosage recited in instant claim 1; and the limitations of instant claims 2, 17 and 20.
st paragraph in Section “Introduction”.  Peppas et al further teach enteric-coated capsule for oral delivery of therapeutic proteins; and the enteric coating shields the therapeutic protein from the upper portions of the digestive tract, for example, page 1, the 3rd and 4th paragraphs in Section “Introduction”.  Therefore, in view of the combined teachings of Ekblad et al and Peppas et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II) comprising an albumin binding polypeptide such as PP013, wherein prior to administration the compound is formulated in an enteric-coated capsule.  It reads on an enteric-coated capsule as the elected species of form of the pharmaceutic composition.  
Furthermore, Flanagan et al, throughout the literature, teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects, for example, page 3, Box 1.  Flanagan et al further teach drug accumulation in plasma with multiple dosage, for example, pages 8-9, Section “Drug accumulation” and Figure 5.
In addition, one of ordinary skilled in the art would have been motivated to optimize the administration/dosage scheme and the dosage of the compound including In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Ekblad et al, Peppas et al and Flanagan et al to develop a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II) comprising an albumin binding polypeptide such as PP013, wherein prior to administration the compound is formulated in an enteric-coated capsule; and said method comprising administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence, and administering said at least two doses according to a dosage regime of at least twice monthly.  It reads on at least twice monthly as the elected species of dosage regime.  
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Ekblad et al, Peppas et al and Flanagan et al to 

Response to Applicant's Arguments
21.	Applicant argues that "Although Ekblad does in fact disclose a fusion protein between (i) an albumin-binding part and (ii) an "active" part, Ekblad fails to disclose oral administration of any entity."; and "Moreover, Ekblad fails to disclose that the bioavailability of such a fusion protein, if and when orally administered, is improved or made possible by the provision of the albumin-binding capacity as such. Ekblad fails to disclose or suggest that albumin binding as such confers the possibility of oral administration to the compound of present claim 1. This deficiency of Ekblad is not cured by Peppas, or Flanagan. None of Ekblad, Peppas, or Flanagan comprise any experimental data which could be interpreted as inherently exploiting, and thus making 
22.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, in that the cited Ekblad et al reference fails to disclose oral administration and albumin binding as such confers the possibility of oral administration to the compound of present claim 1; and no experiments are shown in the prior art in which a compound such as that defined in claim 1 is orally administered in practice, the Examiner understands that the cited references do not have a specific example of orally administering the instant claimed compound to a subject in need thereof.  However, in the instant case, first, as stated in Section 20 above, the compound in Ekblad et al meets all the limitations of instant claimed compound.  Furthermore, the Examiner would like to point out that Ekblad et al explicitly teach "HSA is widely distributed throughout the body, in particular in the intestinal and blood compartments"; and it is well known in the art that fusion or association with HSA results in increased in vivo half life of proteins (see page 1, line 22 to page 2, line 18).  In addition, extending in vivo half life of the therapeutic moiety (I) by fusing to an albumin binding domain is extensively discussed in Ekblad et al.  Therefore, in view of the teachings of Ekblad et al as a whole, one of skill in the art would reasonably expect and understand that there is a connection between albumin binding and oral bioavailability.  Second, the Examiner would like to bring Applicant’s attention to MPEP § 2145 II, which states that “Prima Facie Obviousness Is Not Rebutted by 
Taken all these together, the rejection is deemed proper and is hereby maintained.

23.	Claims 1, 2 and 13-20 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Erickson et al (WO 2013/009539 A2, filed with IDS) in view of Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclosed in the previous office action).
The instant claims 1, 2 and 13-20 are drawn to a method of treatment of a mammalian subject in need of such treatment, comprising oral administration to said mammalian subject of a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide having selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) is an amino acid sequence which binds to albumin and comprises a naturally occurring, albumin binding protein selected from M1/Emm1, M3/Emm3, M12/Emm12, EmmL55/Emm55, Emm49/EmmL49, H, G, MAG, ZAG, PPL and PAB or an albumin binding domain, fragment or derivative of any one thereof, with the proviso that said therapeutic moiety (I) is not selected from an exendin sequence, an exendin analog sequence, an exendin active fragment sequence or an exendin analog active fragment, said method comprising administering orally at least two repeated doses of said compound, each at 
Erickson et al, throughout the patent, teach a compound comprising a therapeutic moiety (I) which comprises a binding polypeptide capable of selective interaction with a target molecule and confers a desired therapeutic activity; and a moiety (II), wherein said moiety (II) comprises an albumin binding domain; and uses of a pharmaceutical composition comprising such compound for the treatment of a mammal in vivo, for example, Abstract; page 1, paragraphs [0001] and [0002]; page 2, paragraph [0006]; Figure 1; page 5, paragraph [0028]; page 9, paragraph [0037] to page 19, paragraph [0079]; pages 31-35, Table 1; and pages 56-66, Table 2.  It meets the limitations of the mammal subject and the compound recited in instant claim 1.  The albumin binding polypeptide PP013 (SEQ ID NO: 313) in Erickson et al is identical to the peptide of instant SEQ ID NO: 528.  It meets the limitations of instant claims 13-16.  Erickson et al further teach that prior to administration, the compound is formulated in a pharmaceutical composition for oral administration to a mammalian subject, for example, pages 48-49, paragraph [0134]; page 112, paragraph [0286]; and page 123, paragraph [0349].  It meets the limitation of oral administration recited in instant claim 1; and the limitation of instant claim 2.  Erickson et al also teach the therapeutic moiety (I) and moiety (II) in the compound is covalently coupled or the compound is a fusion polypeptide comprising therapeutic moiety (I) and moiety (II), for example, page 36, paragraph [0111]; and pages 56-66, Table 2.  It meets the limitations of instant claims 18 and 19.  Furthermore, Erickson et al teach the dosage and frequency (single or multiple doses) of the compound administered can vary depending upon a variety of 
The difference between the reference and instant claims 1, 2 and 13-20 is that the reference does not explicitly teach an enteric-coated capsule as the elected species of form of the pharmaceutic composition; at least twice monthly as the elected species 
However, Peppas et al teach oral administration is preferred because it increases patient compliance and comfort over injection, mimics physiological delivery of proteins, provides a simple administration, reduces the costs and potentially improves efficacy, for example, page 1, the 1st paragraph in Section “Introduction”.  Peppas et al further teach enteric-coated capsule for oral delivery of therapeutic proteins; and the enteric coating shields the therapeutic protein from the upper portions of the digestive tract, for example, page 1, the 3rd and 4th paragraphs in Section “Introduction”.  It reads on an enteric-coated capsule as the elected species of form of the pharmaceutic composition.
Furthermore, Flanagan et al, throughout the literature, teach therapeutic drug monitoring to optimize dosage (maximize likelihood of therapeutic benefit) and minimize risk of dose-related adverse effects, for example, page 3, Box 1.  Flanagan et al further teach drug accumulation in plasma with multiple dosage, for example, pages 8-9, Section “Drug accumulation” and Figure 5.
In addition, one of ordinary skilled in the art would have been motivated to optimize the administration/dosage scheme and the dosage of the compound including administering orally at least two repeated doses of said compound, each at a dose which is lower than the dose necessary for a sustainable therapeutic effect of said therapeutic moiety (I) when administered orally at a single occurrence; and administering said at least two doses according to a dosage regime of at least twice monthly, since it is well known in the medical art that the administration/dosage scheme and dosage depend on many factors including time, patient condition and many others.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Erickson et al, Peppas et al and Flanagan et al to develop a 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Erickson et al, Peppas et al and Flanagan et al to develop a method of treatment of a mammalian subject in need of such treatment, 

Response to Applicant's Arguments
24.	Applicant argues that “Erickson fails to disclose that the bioavailability of such a fusion protein is improved or made possible by the provision of the albumin-binding capacity as such if and when orally administered. Erickson fails to disclose that albumin binding as such confers the possibility of oral administration to the compound of present claim 1. This deficiency of Erickson is not cured by Peppas, or Flanagan. Nor do any of Erickson, Peppas, or Flanagan comprise any experimental data which could be interpreted as inherently exploiting, and thus making available, the inventive concept. No experiments are shown in the cited art in which a compound such as that defined in claim 1 is orally administered in practice."
25.	Applicant's arguments have been fully considered but have not been found persuasive. 

With regards to Applicant's arguments that Erickson et al fails to disclose the connection between albumin binding and oral bioavailability, first, the Examiner understands that Erickson et al do not explicitly disclose such connection and/or have actual data to show such connection.  However, the Examiner would like to point out that Erickson et al explicitly teach that "it is believed that because the engineered polypeptides described herein can bind albumin, the compounds can be sequestered (e.g., bound to albumin) while in the circulation leading to increased duration of action, due for example to decreased renal clearance and/or degradation." (see page 1, paragraph [0001]).  Furthermore, extending in vivo half life of the therapeutic moiety (I) by fusing to an albumin binding domain, fragment or derivative thereof is extensively discussed in Erickson et al.  In addition, as stated above, Erickson et al also teach that prior to administration, the compound is formulated in a pharmaceutical composition for oral administration to a mammalian subject.  Therefore, in view of the teachings of Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art”.  
Taken all these together, the rejection is deemed proper and is hereby maintained.

Obviousness Double Patenting 
26.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

27.	Claims 1-3 and 13-20 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 and 36-45 of US patent 9211344 B2 in view of Abrahmsén et al (WO 2010/054699 A2, filed with IDS), Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclosed in the previous office action). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1-3 and 13-20, one would necessarily achieve the claimed invention of claims 1-33 and 36-45 of US patent 9211344 B2 in view of Abrahmsén et al, Peppas et al and Flanagan et al, and vice versa. 

29.	Claims 1-33 and 36-45 of US patent 9211344 B2 are drawn to an albumin binding polypeptide, and method of preparing such albumin binding polypeptide.
30.	The difference between claims 1-33 and 36-45 of US patent 9211344 B2 and instant claims 1-3 and 13-20 is that claims 1-33 and 36-45 of US patent 9211344 B2 do not teach applying a compound comprising such albumin polypeptide in a method recited in instant claims 1-3 and 13-20.
	However, in view of the combined teachings of Abrahmsén et al, Peppas et al and Flanagan et al with routine optimization of administration scheme and dosage as set forth in Section 17 above, it would have been obvious to one of ordinary skilled in 
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 1-3 and 13-20, one would necessarily achieve the claimed invention of claims 1-33 and 36-45 of US patent 9211344 B2 in view of Abrahmsén et al, Peppas et al and Flanagan et al, and vice versa.

Response to Applicant's Arguments
31.	Applicant argues that “As noted above, Abrahmsén does not disclose the oral administration of the compound per se, and this deficiency is not supplemented by Peppas, or Flanagan. Nor do any of these references comprise any experimental data which could be interpreted as inherently exploiting, and thus making available, the inventive concept. No experiments are shown in the prior art in which a compound such as that defined by claim 1 is orally administered in practice.”
32.	Applicant's arguments have been fully considered but have not been found persuasive. 
	Applicant's arguments about the cited Abrahmsén et al reference have been addressed in Section 19 above.  Therefore, until a proper terminal disclaimer is filed and approved by the Office, double patenting rejection is maintained.

33.	For the similar/same reasoning/rational as the rejection set forth in Sections 27-30 above, instant claims 1-3 and 17-20 remain rejected on the ground of nonstatutory 

	For the similar/same reasoning/rational as the rejection set forth in Sections 27-30 above, instant claims 1, 2 and 13-20 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 and 14 of US patent 9879063 B2 in view of Abrahmsén et al (WO 2010/054699 A2, filed with IDS), Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclosed in the previous office action).

	For the similar/same reasoning/rational as the rejection set forth in Sections 27-30 above, instant claims 1-3, 13 and 17-20 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20, 23 and 24 of US patent 10155792 B2, and claims 1-19 of US patent 10167322 B2; in view of Abrahmsén et al (WO 2010/054699 A2, filed with IDS), Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclosed in the previous office action).


Response to Applicant's Arguments
34.	With regards to these ODP rejections other than the ODP rejection over claims of US patent 9745340 B2, Applicant made the same arguments about the cited Abrahmsén et al reference.
With regards to the ODP rejection over claims of US patent 9745340 B2, Applicant argues that "This rejection over Claims 1-14 of U.S. patent 9745340 B2 is improperly made without a detailed articulated rationale because Claims 1-14 of U.S. patent 9745340 clearly differ from the polypeptide claims of U.S. patent No. 9211344 B2 and therefore the rationale in Sections 25-28 are clearly not of direct relevance to this rejection."
35.	Applicant's arguments have been fully considered but have not been found persuasive. 
	Applicant's arguments about the cited Abrahmsén et al reference have been addressed in Section 19 above.  

Taken all these together, until a proper terminal disclaimer is filed and approved by the Office, these double patenting rejections are maintained.

36.	For the similar/same reasoning/rational as the rejection set forth in Sections 27-30 above, instant claims 1, 2 and 13-20 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 9-13, 16-18, 75, 76, 86, 87, 93, 191, 192 and 197 of co-pending Application No. 15/882919 in view of Abrahmsén et al (WO 2010/054699 A2, filed with IDS), Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclose in the previous office action).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

For the similar/same reasoning/rational as the rejection set forth in Sections 27-30 above, instant claims 1-3 and 13-20 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 85-
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

For the similar/same reasoning/rational as the rejection set forth in Sections 27-30 above, instant claims 1-3 and 17-20 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 14-16 of co-pending Application No. 16/977625 in view of Abrahmsén et al (WO 2010/054699 A2, filed with IDS), Peppas et al (Expert Opin. Biol. Ther., 2004, 4, pages 1-7, filed with IDS) and Flanagan et al (CPD Clinical Biochemistry, 2008, 9, pages 3-21, cited and enclose in the previous office action).  According to the specification of co-pending Application No. 16/977625, the peptide recited in claims 1-3 and 14-16 of co-pending Application No. 16/977625 is albumin binding peptide.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Applicant's Arguments
37.	With regards to these ODP rejections, Applicant made the same arguments about the cited Abrahmsén et al reference.  Furthermore, Applicant argues that co-pending Application No. 16/977625 is filed after instant application.
38.	Applicant's arguments have been fully considered but have not been found persuasive. 
	Applicant's arguments about the cited Abrahmsén et al reference have been addressed in Section 19 above.  Furthermore, provisional ODP rejection is not the only rejection in the current office action.  
Therefore, until a proper terminal disclaimer is filed and approved by the Office, these double patenting rejections are maintained.

New Objections
39.	Claim 3 is objected to for the following minor informality: Applicant is suggested to amend claim 3 as "…and wherein the variant comprises the scaffold amino acid sequence selected from SEQ ID NO:719…".

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LI N KOMATSU/Primary Examiner, Art Unit 1658